Title: To Thomas Jefferson from John Brown, 20 February 1805
From: Brown, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Senate Chamber 20th. Feby 1805
                  
                  The Bearer J. F. Dufour is one of the Swiss Emigrants who have commenced the culture of the Vine in Kentucky & on the Banks of the Ohio
                  He requests the honor of presenting to you a testimony of their high respect, a sample of Wines made by them last Autum at their first Vineyard in Kentucky, & will return highly gratified should the first fruits of their infant establishment be found worthy of any portion of your approbation.—
                  I have the honor to be Very respectfully Yo mo obt. S.
                  
                     J. Brown 
                     
                  
               